Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action responds to claims submitted November 16, 2021.
The drawings are accepted.
Applicant canceled claims 2, 6, 11, 15, 19, and 20.  Applicant further amended claim 10.  Claims 1, 3-5, 7-10, 12-14, 16-18, and 21-23 are allowed.

Allowable Subject Matter
The Decision of the Patent Trial and Appeals Board, rendered on November 16, 2021, affirmed the examiner’s prior art rejection of claim 10 and reversed the prior art rejection of claim 1.  Applicant amended claim 10 to now recite limitations recited in claim 1 (e.g., “regenerating the entire digital contract, wherein the regenerating includes the incorporation of the first data into the plurality of options and the second data in the additional option, the regenerated digital contract includes signature in the option, and the option does not overlay existing data or options displayed in the digital contract.”).  Claims 1, 3-5, 7-10, 12-14, 16-18, and 21-23 are allowed based on the Decision of the Patent Trial and Appeals Board.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986. The examiner can normally be reached Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629